


Exhibit 10.5

Annual Incentive Plans
Performance Goals and Target Awards for 2007

        The registrant maintains two shareholder-approved plans under which
executive officers have the opportunity to receive an annual cash award based on
the achievement of performance goals over a one-year period. The Annual Covered
Employee Incentive Compensation Plan ("Covered Employee Plan") governs awards to
those executive officers who are considered "covered employees" as defined in
Section 162(m)(3) of the Internal Revenue Code. Annual incentive awards to all
other executive officers are governed by and made under the Annual Executive
Incentive Compensation Plan ("Executive Plan"). The Compensation and Succession
Committee of the Board of Directors establishes performance goals for each
fiscal year and sets threshold, target and maximum award opportunities. The
Committee has the authority to adjust the amount of awards, but has no authority
to increase the amount of an award otherwise payable under the Covered Employee
Plan. Payments are made after the Committee has certified in writing the degree
of attainment of the performance goals.

        On February 20, 2007, the Committee approved performance measures and
target awards under the plans for 2007. The same performance measures apply to
both the Covered Employee Plan and Executive Plan. For the chairman, chief
executive officer, chief financial officer and other executive officers in
corporate functions, there are two equally-weighted measures. One is based on an
adjusted operating income per diluted share measure. The other measure is based
on combined business unit results.

        For Allstate Protection executive officers, their award opportunity is
based on four performance measures, generally weighted as follows: 45% based on
a matrix used by management to emphasize a balanced approach to premium growth
and profit; 15% based on a matrix measuring sales and profitability of
proprietary and non-proprietary financial products; 20% based on a measure of
customer loyalty; and 20% based on the corporate adjusted operating income per
diluted share measure.

        For the Allstate Financial executive officers, there are four
performance measures, weighted as follows: 30% based on adjusted Allstate
Financial operating income; 20% based on a measure of the sales of Allstate
Financial products by Allstate exclusive agencies and the profitability of those
sales; 30% based on a matrix used by management to emphasize a balanced approach
to growth and profit; and 20% based on the corporate adjusted operating income
per diluted share measure.

        For the executive officer in the Investments business unit, there are
six performance measures, weighted as follows: 20% based on a measure of
Allstate Insurance Company portfolio one-year return; 20% based on a measure of
Allstate Insurance Company portfolio three-year return; 30% based on two
measures of Allstate Financial yield on purchases of fixed income securities
relative to a benchmark; 10% on a measure of Allstate Financial realized capital
losses attributed to credit loss; and 20% based on the corporate adjusted
operating income per diluted share measure.

        Threshold, target and maximum levels of performance are established for
each performance measure. If the maximum level of performance is achieved, the
award would be three times the executive officer's target award, with target
awards generally ranging from 50% to 120% of annual salary for the fiscal year.

--------------------------------------------------------------------------------


